IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-29,351-08 & 29,351-09


                  EX PARTE JIM HERBERT HAMILTON, JR., Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 9408328-C & 9408329-C IN THE 248TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam. KELLER , P.J., and KEASLER , J., dissent.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency

with a child and sexual assault and sentenced to five years’ imprisonment in each case. He did not

appeal his convictions.

       Applicant contends, among other things, that he is entitled to relief under Article 11.073 of

the Code of Criminal Procedure.

       Applicant has alleged facts that, if true, might entitle him to relief. TEX . CODE CRIM . PROC.

art. 11.073; Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these
                                                                                                     2

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make further findings of fact and conclusions of law as to whether

Applicant has met his burden under Article 11.073 and is entitled to relief. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: October 18, 2017
Do not publish